Title: From Benjamin Franklin to Robert Morris, 27 July 1783
From: Franklin, Benjamin
To: Morris, Robert


          
            Sir,
            Passy, July 27. 1783
          
          I have been honoured by your Letters in the Washington, of the 3d. 11th. 13th. 19th of
            January, and the 26th & 31st of May.
            Till that Ship arriv’d, we had been totally in the dark respecting American Affairs for near 6 Months. The Correspondence may henceforth be more regular,
            as 5 Pacquet Boats are now ordered here, to depart from LOrient for N. York the middle
            of each Month, which with those that I
            understand will continue to depart from England the Beginning of each Month, will give Opportunities of Writing every
            Fortnight. The first from hence is to sail the 3d Tuesday in September.— I have received
            also your Dispatshes per Col. Ogden; and also a Sett that had been in England, and were
              opened. They contained all your
            Correspondence with Gen. Washington & the Contractors relating to the Difficulties
            in supplying the Army; and I am afraid
            have had an ill Effect on the Negociations, the conciliating Views of the Ministry
            respecting our Commerce with their Islands seeming by their late Proclamation to be entirely changed.—
          I am happy to find that you had agreed to continue the Exercise of your Office for some
            time longer: Your Reputation as well as
            your Abilities is necessary to our Affairs.— I am amaz’d at the Quantity of Business you
            so well go thorough.
          The Affair between you & the Intendant of the French Army, respecting the irregular
            Transactions of de Mars & de Brassine, is not, as I understand from Gen. de
            Chatellux, at all spoken of here; and he is of Opinion, that as it is settled by the
            Event of the Suit, there can be no Use in taking any farther Notice of it at present. I shall therefore say nothing of it to the Ministers, unless you shall
            hereafter think proper to direct it.
          Mr Grand and myself were for a long time in a most anxious Situation here. Our Funds
            nearly absorbed, fresh Drafts continually appearing, more foreseen, and all our Worrying
            of the Ministers with Applications for farther Aids from Government proving
              ineffectual. We at length however
            after many Difficulties obtain’d what was wanted from the Loan in Holland.— Upon the Receipt of your Letters I made the
            fresh Application directed, but without Success; as you will see by the Letters
              inclosed; and I hope in God that no
            more such Orders will be sent me. If our People who neither pay Rents nor Tythes, would
            only pay honestly in Taxes half what other Nations pay in those Articles, our whole Debt
            might be discharg’d in a Twelvemonth.—
            But I conceive the great Difficulty lies in the Collection of our Taxes, thro’ the
            dispers’d Situation of our Inhabitants; and the excessive Trouble of going from House to
            House many Miles to collect a few Shillings from each, often oblig’d
            to repeat the Calls. Might not this be help’d by some Laws, such as one disabling a Man to take out any Writ or commence
            any Action, for recovering any Debt, Damage, Legacy, &c. or to receive any other
            Benefit or Protection from the Laws of the Society, who does not prove that he has duly
            contributed to its support, by producing the Collector’s Receipt for his last
            Taxes.—
          The Farmers-General, who have been extreamly kind & favourable to us, in never
            urging a Compliance with our Contract or a Repayment of the Million they advanc’d to us,
            nor demanding any Interest, have lately been with me & intimated that they hop’d now
            we were in Peace, it might not be inconvenient to us to proceed in discharging the Debt.
            After some Conversation on the Means, they agreed to write me a Letter, of which I send
            a Copy. You will understand a Part of
            it, by knowing that I recommended you warmly to them as a proper Correspondent, after
            this Affair & your Office should be finished. I ought & do as warmly recommend to you the
            doing them Justice as speedily as may be, and favouring them where it is practicable,
            for we are really under great Obligations to them. Inclos’d is a Copy of their Acct. It
            was sent before, but probably miscarried.
          I am content with the Method established respecting the Salaries, and am with sincere & great Esteem, Sir,
         
            honble. R. Morris Esqr
          
        